Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment received 08/16/2022 has been entered in full. 
Response to Arguments
Applicant’s arguments, see pages 11-14, filed 08/16/2022, with respect to the pending claims have been fully considered and are persuasive.  The rejection of the pending claims has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-8, 11, 27-29, 32, 35-37, 39, 41, 43-44, 46 are allowed.
The following is an examiner’s statement of reasons for allowance: as persuasively argued by the Applicant’s representative on pages 13-14 Takhar nor Slijip do not explicitly disclose in combination with the other limitations of the claim determining, when it is determined that there is a fingerprint identical with the current fingerprint in the fingerprint database, a person identity corresponding to the fingerprint identical with the current fingerprint in the fingerprint database as a comparison person identity; obtaining a person identity corresponding to the current fingerprint as a current person identity; comparing the current person identity with the comparison person identity; and discarding, when it is determined that the current person identity is the same as the comparison person identity, the current person identity and the current fingerprint. As this limitation is present in each of the independent claims 1, 27, and 35 these claims are allowed and their dependent claims are allowable at least due to their dependency on the allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669